Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The filed information disclosure statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


9959878 and No 9619199, respectively,.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1-8 of the instant application merely broadens the scope of the claims of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Features that are not claimed by the Patents are obvious over the prior art of record, as evidenced by the prior art rejection below.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Crockett (US 2009/0063159).


As per claim 1, Crockett teaches and audio processing unit, comprising: one or more processors; memory coupled to the one or more processors and configured to store instructions, which, when executed by the one or more processors ([0147]), cause the one or more processors to perform operations comprising: 
receiving an encoded audio bitstream comprising an audio program, the encoded audio bitstream including encoded audio data of a set of one or more audio channels and metadata associated with the set of audio channels ([0015]-[0017], the received bitstream comprised of encoded audio data, bitstream information, metadata, synchronization information, audio blocks, auxiliary information…) , 
wherein the metadata includes dynamic range control (DRC) metadata, loudness metadata, and metadata indicating a number of channels in the set of audio channels ([0015]-[0017], the metadata includes dynamic compression information, loudness information, and information about the number of bits contained in each frame depends on the number of channels being delivered and the amount of data compression that is applied to the channels), 
wherein the DRC metadata includes DRC values and DRC profile metadata indicative of a DRC profile used to generate the DRC values ([0017], COMPR and DYNRNG parameters, referred to as the "dynamic range compression" parameters are part of metadata payloads of Bitstream Information (BSI) and in addition to [0080]-[0081], applicant is referred to the other embodiment where DIALNORM verification data exists (YES output of step 401 of Fig. 4, [0069]-[0070], and YES output of step 801 of Fig. 8, [0114]-[0115].  See also, [0047], wherein said, although in examples of aspects of the invention described herein, the encoded audio bitstream is a Dolby Digital (AC-3) encoded bitstream, the sets of metadata are the DIALNORM and related dynamic range control metadata, and the verification information corresponds to correct DIALNORM metadata. Paragraph [0062], wherein said the DIALNORM parameter value is generated and provided to the encoder for inclusion into the bitstream.  The DIALNORM verification data is also created and inserted by the modified encoder into the bitstream), and 
wherein the loudness metadata includes metadata indicative of a loudness of the audio program ([0138], included in the AC-3 frame metadata is a parameter that indicates the loudness level of the speech or dialogue contained in the compressed audio.  See also, [0062], [0076], [0104]); 
decoding the encoded audio data to obtain decoded audio data of the set of audio channels ([0044], [0075], decoding an encoded bitstream, AC-3 decoder, Fig. 5 and 8); 
obtaining the DRC values and the metadata indicative of the loudness of the audio program from the metadata of the encoded audio bitstream (Figs. 4, 6a, 6b and corresponding description, i.e. [0077]-[0086], determiningDRC values and the metadata indicative of the loudness ); and 
modifying the decoded audio data of the set of audio channels in response to the DRC values and the metadata indicative of the loudness of the audio program ([0014], changing the sound of the program delivered to a listening environment, see {0071], [0075], [0082], [0138],parameters updating, and modifying loudness). 
As per claim 2, Crockett teaches wherein the encoded audio bitstream includes a metadata container, and the metadata container includes a header and one or more metadata payloads after the header, the one or more metadata payloads including the DRC metadata (Fig. 9a-d and [0016], and ([0017], COMPR and DYNRNG parameters, referred to as the "dynamic range compression" parameters are part of metadata payloads of Bitstream Information (BSI) and in addition to [0080]-[0081], applicant is referred to the other embodiment where DIALNORM verification data exists (YES output of step 401 of Fig. 4, [0069]-[0070], and YES output of step 801 of Fig. 8, [0114]-[0115].  See also, [0047], wherein said, although in examples of aspects of the invention described herein, the encoded audio bitstream is a Dolby Digital (AC-3) encoded bitstream, the sets of metadata are the DIALNORM and related dynamic range control metadata, and the verification information corresponds to correct DIALNORM metadata. Paragraph [0062], wherein said the DIALNORM parameter value is generated and provided to the encoder for inclusion into the bitstream.  The DIALNORM verification data is also created and inserted by the modified encoder into the bitstream)).
As per claim 3, Crockett teaches wherein the metadata indicative of the loudness of the audio program indicates a peak or average loudness of the audio program ([0143], determining the average loudness and keeping it unaltered).
As per claim 4, Crockett teaches obtaining from the encoded bitstream a dialog loudness control value for controlling the loudness of dialog in the audio data; and performing loudness control of the dialog in the audio data using the dialog loudness control value ([0059], [0104], [0138]-[0139], determining whether the measured loudness level is within the valid range and modifying/scaling it).
As per claim 5, Crockett teaches obtaining pre-processing metadata; and modifying the decoded audio data in response to the pre-processing metadata ([0072], verification and modification of audio data is based on pre-processing data comparison).
As per claim 6, Crockett teaches 20obtaining downmix metadata from the encoded bitstream; and downmixing the decoded audio data in response to the downmix metadata prior to modifying the decoded audio ([0017], downmixing metadata provides instructions to a decoder for downmixing an original 5.1 channels to a fewer number of reproduction channels, one or two channels, for example).
As per claim 7, method claims 8 and systwm claim 1 are related as method and apparatus of using same, with each claimed element's function corresponding to the claimed method step. Accordingly, claim 7 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1. 
As per claim 8, Crockett teaches a computer readable medium ([0147]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claim 1. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ABDELALI SERROU/Primary Examiner, Art Unit 2659